 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          LVB-OGDEN MARKETING, LLC,
 8                               Plaintiff,
                                                          C18-243 TSZ
 9             v.
                                                          MINUTE ORDER
10        DAVID S. BINGHAM, et al.,
11                               Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
         (1)    The pending Ex Parte Motion to Compel Compliance with Court’s
14
   Discovery Orders and for Rule 37(b) Sanctions, docket no. 248, is REFERRED to the
   Honorable Brian A. Tsuchida, United States Magistrate Judge, pursuant to 28 U.S.C.
15
   § 636(b)(1)(A) and Local Magistrate Judges’ Rule MJR 3.
16          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record and to Magistrate Judge Tsuchida.
17
            Dated this 30th day of January, 2019.
18

19                                                    William M. McCool
                                                      Clerk
20
                                                      s/Karen Dews
21                                                    Deputy Clerk

22

23

     MINUTE ORDER - 1
